 1   McGREGOR W. SCOTT
     United States Attorney
 2   JAMES R. CONOLLY
     KEVIN C. KHASIGIAN
 3   Assistant U.S. Attorneys
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     TEL: (916) 554-2700
 5   FAX: (916) 554-2900
 6
 7
 8                                IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-00114-MCE
12               Plaintiff,
                                                        APPLICATION AND ORDER FOR MONEY
13   v.                                                 JUDGMENT
14   MANUEL GOMEZ CORDERO, JR.,
15
                 Defendant.
16
            On June 21, 2018, defendant Manuel Gomez Cordero, Jr. entered a guilty plea to Count One –
17
     Theft of Government Funds in violation of 18 U.S.C. § 641 of the Information.
18
            As part of his plea agreement with the United States, defendant Manuel Gomez Cordero, Jr.
19
     agreed to forfeit voluntarily and immediately up to $187,035.00, as a personal money judgment pursuant
20
     to Fed. R. Crim. P. 32.2(b)(1), which reflects a reasonable compromise between the parties for forfeiture
21
     purposes concerning the proceeds the defendant obtained as a result of a violation of 18 U.S.C. § 641, to
22
     which he has pled guilty. See Defendant Cordero’s Plea Agreement ¶ II.F. Plaintiff hereby applies for
23
     entry of a money judgment as follows:
24
            1.      Pursuant to 18 U.S.C. § 981(a)(1)(C), 28 U.S.C. § 2461(c), and Fed. R. Crim. P.
25
     32.2(b)(1), the Court shall impose a personal forfeiture money judgment against defendant Manuel
26
     Gomez Cordero, Jr. in the amount of $187,035.00.
27
            2.      The above-referenced personal forfeiture money judgment is imposed based on defendant
28
     Manuel Gomez Cordero, Jr.’s conviction for violating 18 U.S.C. § 6411 (Count One). Said amount
 1   reflects a reasonable compromise between the parties for forfeiture purposes concerning the proceeds
 2   the defendant obtained, which the defendant agreed is subject to forfeiture based on the offense of
 3   conviction. Any funds applied towards such judgment shall be forfeited to the United States of America
 4   and disposed of as provided for by law.
 5          3.      Payment of the personal forfeiture money judgment should be made in the form of a
 6   cashier’s check made payable to the U.S. Marshals Service, and sent to the U.S. Attorney’s Office, Attn:
 7   Asset Forfeiture Unit, 501 I Street, Suite 10-100, Sacramento, CA 95814. Prior to the imposition of
 8   sentence, any funds delivered to the United States to satisfy the personal money judgment shall be
 9   seized and held by the U.S. Marshals Service, in its secure custody and control.
10   DATED: 10/24/2018                                    McGREGOR W. SCOTT
                                                          United States Attorney
11
12                                                        /s/ Kevin C, Khasigian
                                                          KEVIN C. KHASIGIAN
13                                                        Assistant U.S. Attorney
14
                                                     ORDER
15
16          For good cause shown, the Court hereby imposes a personal forfeiture money judgment against
17
     defendant Manuel Gomez Cordero, Jr. in the amount of $187,035.00. Any funds applied towards such
18
     judgment shall be forfeited to the United States of America and disposed of as provided for by law.
19
     Prior to the imposition of sentence, any funds delivered to the United States to satisfy the personal
20
21   money judgment shall be seized and held by the U.S. Marshals Service, in its secure custody and

22   control.

23          IT IS SO ORDERED.
24   Dated: October 26, 2018
25
26
27
28

                                                          2
